
	

115 HR 880 : Military Injury Surgical Systems Integrated Operationally Nationwide to Achieve ZERO Preventable Deaths Act
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 880
		IN THE SENATE OF THE UNITED STATES
		February 27, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to facilitate assignment of military trauma care providers
			 to civilian trauma centers in order to maintain military trauma readiness
			 and to support such centers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Military Injury Surgical Systems Integrated Operationally Nationwide to Achieve ZERO Preventable Deaths Act or the MISSION ZERO Act.
 2.Military and civilian partnership for trauma readiness grant programTitle XII of the Public Health Service Act (42 U.S.C. 300d et seq.) is amended by adding at the end the following new part:
			
				IMilitary and Civilian Partnership for Trauma Readiness Grant Program
					1291.Military and Civilian Partnership for Trauma Readiness Grant Program
						(a)Military trauma team placement program
 (1)In generalThe Secretary shall award grants to not more than 20 eligible high-acuity trauma centers to enable military trauma teams to provide, on a full-time basis, trauma care and related acute care at such trauma centers.
 (2)LimitationsIn the case of a grant awarded under paragraph (1) to an eligible high-acuity trauma center, such grant—
 (A)shall be for a period of at least 3 years and not more than 5 years (and may be renewed at the end of such period); and
 (B)shall be in an amount that does not exceed $1,000,000 per year. (3)Availability of funds after performance periodNotwithstanding section 1552 of title 31, United States Code, or any other provision of law, funds available to the Secretary for obligation for a grant under this subsection shall remain available for expenditure for 100 days after the last day of the performance period of such grant.
							(b)Military trauma care provider placement program
 (1)In generalThe Secretary shall award grants to eligible trauma centers to enable military trauma care providers to provide trauma care and related acute care at such trauma centers.
 (2)LimitationsIn the case of a grant awarded under paragraph (1) to an eligible trauma center, such grant— (A)shall be for a period of at least 1 year and not more than 3 years (and may be renewed at the end of such period); and
 (B)shall be in an amount that does not exceed, in a year— (i)$100,000 for each military trauma care provider that is a physician at such eligible trauma center; and
 (ii)$50,000 for each other military trauma care provider at such eligible trauma center. (c)Grant requirements (1)DeploymentAs a condition of receipt of a grant under this section, a grant recipient shall agree to allow military trauma care providers providing care pursuant to such grant to be deployed by the Secretary of Defense for military operations, for training, or for response to a mass casualty incident.
 (2)Use of fundsGrants awarded under this section to an eligible trauma center may be used to train and incorporate military trauma care providers into such trauma center, including expenditures for malpractice insurance, office space, information technology, specialty education and supervision, trauma programs, research, and State license fees for such military trauma care providers.
 (d)Rule of constructionNothing in this section shall be construed to affect the extent to which State licensing requirements for health care professionals are preempted by other Federal law from applying to military trauma care providers.
						(e)Reporting requirements
 (1)Report to the Secretary and the Secretary of DefenseEach eligible trauma center or eligible high-acuity trauma center awarded a grant under subsection (a) or (b) for a year shall submit to the Secretary and the Secretary of Defense a report for such year that includes information on—
 (A)the number and types of trauma cases managed by military trauma teams or military trauma care providers pursuant to such grant during such year;
 (B)the financial impact of such grant on the trauma center; (C)the educational impact on resident trainees in centers where military trauma teams are assigned;
 (D)any research conducted during such year supported by such grant; and (E)any other information required by the Secretaries for the purpose of evaluating the effect of such grant.
 (2)Report to CongressNot less than once every 2 years, the Secretary, in consultation with the Secretary of Defense, shall submit a report to Congress that includes information on the effect of placing military trauma care providers in trauma centers awarded grants under this section on—
 (A)maintaining readiness of military trauma care providers for battlefield injuries; (B)providing health care to civilian trauma patients in both urban and rural settings;
 (C)the capability to respond to surges in trauma cases, including as a result of a large scale event; and
 (D)the financial State of the trauma centers. (f)DefinitionsFor purposes of this part:
 (1)Eligible trauma centerThe term eligible trauma center means a Level I, II, or III trauma center that satisfies each of the following: (A)Such trauma center has an agreement with the Secretary of Defense to enable military trauma care providers to provide trauma care and related acute care at such trauma center.
 (B)Such trauma center utilizes a risk-adjusted benchmarking system to measure performance and outcomes, such as the Trauma Quality Improvement Program of the American College of Surgeons.
 (C)Such trauma center demonstrates a need for integrated military trauma care providers to maintain or improve the trauma clinical capability of such trauma center.
 (2)Eligible high-acuity trauma centerThe term eligible high-acuity trauma center means a Level I trauma center that satisfies each of the following: (A)Such trauma center has an agreement with the Secretary of Defense to enable military trauma teams to provide trauma care and related acute care at such trauma center.
 (B)At least 20 percent of patients of such trauma center in the most recent 3-month period for which data is available are treated for a major trauma at such trauma center.
 (C)Such trauma center utilizes a risk-adjusted benchmarking system to measure performance and outcomes, such as the Trauma Quality Improvement Program of the American College of Surgeons.
 (D)Such trauma center is an academic training center— (i)affiliated with a medical school;
 (ii)that maintains residency programs and fellowships in critical trauma specialties and subspecialties, and provides education and supervision of military trauma team members according to those specialties and subspecialties; and
 (iii)that undertakes research in the prevention and treatment of traumatic injury. (E)Such trauma center serves as a disaster response leader for its community, such as by participating in a partnership for State and regional hospital preparedness established under section 319C–2.
 (3)Major traumaThe term major trauma means an injury that is greater than or equal to 15 on the injury severity score. (4)Military trauma teamThe term military trauma team means a complete military trauma team consisting of military trauma care providers.
 (5)Military trauma care providerThe term military trauma care provider means a member of the Armed Forces who furnishes emergency, critical care, and other trauma acute care, including a physician, military surgeon, physician assistant, nurse, respiratory therapist, flight paramedic, combat medic, or enlisted medical technician.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$7,000,000 for fiscal year 2018, of which—
 (A)$4,500,000 shall be for carrying out subsection (a); and (B)$2,500,000 shall be for carrying out subsection (b);
 (2)$12,000,000 for fiscal year 2019, of which— (A)$8,000,000 shall be for carrying out subsection (a); and
 (B)$4,000,000 shall be for carrying out subsection (b); and (3)$15,000,000 for each of fiscal years 2020 through 2022, of which—
 (A)$10,000,000 shall be for carrying out subsection (a); and (B)$5,000,000 shall be for carrying out subsection (b)..
 3.Cut-Go ComplianceSubsection (f) of section 319D of the Public Health Service Act (42 U.S.C. 247d–4) is amended by striking through 2018 and inserting through 2017, and $75,300,000 for fiscal year 2018.
		
	Passed the House of Representatives February 26, 2018.Karen L. Haas,Clerk.
